Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 1 of 10 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


 Chaya R. Denciger, individually and on behalf of all others            Civil Action No: 1:19-cv-4581
 similarly situated,                                                    ____________
                                           Plaintiff,

                                                                              JURY DEMAND




        -v.-
 First Credit Incorporated,
 and John Does 1-25.

                                       Defendant(s)


                                  CLASS ACTION COMPLAINT

       Plaintiff Chaya R. Denciger (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through her attorneys, against Defendant First Credit Incorporated

(hereinafter “Defendant”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “FDCPA”) in

   1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                                                                     1
Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 2 of 10 PageID #: 2



  Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

  "'the effective collection of debts" does not require "misrepresentation or other abusive debt

  collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to "insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate Id § l692(b), Congress

  gave consumers a private cause of action against debt collectors who fail to comply with the

  Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. §1331 and

  15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this

  action pursuant to 28 U.S.C. § 1367(a).

     4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where the Plaintiff resides as well as where a substantial part of the events or omissions giving

  rise to the claim occurred.

                                  NATURE OF THE ACTION

     5.      Plaintiff brings this class action on behalf of a class of New York consumers under

  § 1692 et seq. of Title 15 of the United States Code, commonly referred to as “the FDCPA”, and

     6.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.      Plaintiff is a resident of the State of New York, County of Kings, residing at 1336

  58th St. Apt. #1 Brooklyn, New York 11219-4564.
Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 3 of 10 PageID #: 3



     8.      Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

  used in the FDCPA with an address at for service in New York. c/o CT Corporation, 28 Liberty

  St., New York, NY, 10005.

     9.      Upon information and belief, Defendant is a company that uses the mail, telephone,

  and facsimile and regularly engages in business the principal purpose of which is to attempt to

  collect debts alleged to be due another.

     10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS

     11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     12.     The Class consists of:

             a. all individuals with addresses in the State of New York;

             b. to whom Defendant sent a collection letter attempting to collect a consumer debt;

             c. that imposed an additional fee for credit card payments;

             d. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.

     13.     The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     14.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

  partners, managers, directors and employees of the Defendants and their respective immediate
Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 4 of 10 PageID #: 4



  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     15.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants' written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

     16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor her attorneys have any interests, which might cause them not to vigorously pursue this

  action.

     17.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believe, and on that basis allege, that

                 the Plaintiff Class defined above are so numerous that joinder of all members

                 would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants' written communications to consumers, in the forms

                 attached as Exhibit A violate 15 § l692e and §1692f.
Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 5 of 10 PageID #: 5



             c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

             d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

             e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single

                 forum efficiently and without unnecessary duplication of effort and expense that

                 individual actions would engender.

     18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff

  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).
Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 6 of 10 PageID #: 6



                                        FACTUAL ALLEGATIONS

      20.        Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

      21.        Some time prior to December 18, 2018, an obligation was allegedly incurred to

  “Cleveland Clinic Main Campus/Family Heath.” (“Clinic”)

      22.        The obligation arose out of a transaction involving medical services allegedly

  provided to Plaintiff by the Clinic and which was incurred primarily for personal, family or

  household purposes.

      23.        The alleged Clinic obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

      24.        Clinic is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

      25.        Clinic contracted with the Defendant to collect the alleged debt.

      26.        Defendant collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.


                              Violation I – December 18, 2018 Collection Letter

      27.        On or about December 18, 2018, Defendant sent the Plaintiff a collection letter (the

  “Letter”) regarding the alleged debt owed to the Clinic. See December 18, 2018 Collection

  Letter – Attached hereto as Exhibit A.

      28.        The collection letter indicated that Defendant charges a $3.50 fee for payment via

  credit card.

      29.        Plaintiff did not agree to such a collection charge.
Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 7 of 10 PageID #: 7



     30.     The addition of this collection fee by Defendant was not authorized by the agreement

  creating the debt.

     31.     The addition of this collection fee also runs afoul of New York State Law. N.Y. Gen.

  Bus. Law § 601(2) specifically prohibits this type of action insomuch as the law states that “No

  principal creditor, as defined by this article, or his agent shall…Knowingly collect, attempt to

  collect, or assert a right to any collection fee, attorney’s fee, court cost or expense unless such

  changes are justly due and legally chargeable against the debtor.

     32.     Defendant misled and deceived Plaintiff into the belief that she falsely owed an

  additional $3.50 if she elected to pay by credit card, when this charge is a violation of the

  FDCPA.

     33.     Plaintiff incurred an informational injury as Defendant provided her with false

  information as to the amount she actually owed on the alleged debt.

     34.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                                 COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e(2)(A)

     35.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     36.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §1692e(2)(A).

     37.     Pursuant to 15 U.S.C. §1692e(2)(A), a debt collector may not mischaracterize the

  character, amount or status of a debt in connection with the collection of any debt.

     38.     Defendant violated said section by:
Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 8 of 10 PageID #: 8



             a. Falsely charging a processing fee which altered the amount of the debt violation

                 of §1692e(2)(A).


     39.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e(2)(A) of the FDCPA, in the form of actual damages, statutory

  damages, costs and attorneys’ fees.


                               COUNT II
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e(10)

     40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     41.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     42.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representations or means in connection with the collection of any debt.

     43.     Defendant violated said section by:


             b. Making a false and misleading representation in violation of §1692e(10).


     44.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e(10) of the FDCPA, in the form of actual damages, statutory

  damages, costs and attorneys’ fees.
Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 9 of 10 PageID #: 9



                                 COUNT III
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692f (1).

      45.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

      46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

      47.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

  unconscionable means in connection with the collection of any debt.

      48.     Defendant violated this section by

              a.      unfairly advising Plaintiff that she owed Defendant more money than the

      amount of her debt; and

              b.      attempting to collect an amount not expressly authorized by the underlying

      agreement creating the debt or permitted by law in violation of § 1692f(1).

      49.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692f(1) of the FDCPA, in the form of actual damages, statutory

  damages, costs and attorneys’ fees.


                                    DEMAND FOR TRIAL BY JURY


      50.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.
Case 1:19-cv-04581-DLI-CLP Document 1 Filed 08/08/19 Page 10 of 10 PageID #: 10



                                      PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Chaya R. Denciger, individually and on behalf of all others

   similarly situated, demands judgment from Defendant FirstCredit Incorporated as follows:


      1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and David P. Force, Esq. as Class Counsel;

      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


Dated: Hackensack, New Jersey                       Respectfully Submitted,
       August 8, 2019
                                                    /s/ David Force
                                                    Stein Saks, PLLC
                                                    By: David Force
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Phone: (201) 282-6500 ext. 107
                                                    Fax: (201)-282-6501
                                                    dforce@steinsakslegal.com
